PER CURIAM.
By this appeal, the guardian ad litem seeks review of an order refusing to tax: *64costs subsequent to the entry of a final decree and subsequent to an appeal affirming said final decree.
 We find no error and affirm. The awarding of costs is discretionary with the chancellor. No award was made in the •original proceedings and no jurisdiction was retained to consider the matter at a later date. Therefore, the action of the trial judge in refusing to award same subsequent to the appeal appears to be correct. See: Davidson v. Stringer, 1933, 109 Fla. 238, 147 So. 228; DeBowes v. DeBowes, 1943, 152 Fla. 423, 12 So.2d 118.
Affirmed.